

117 HR 4094 : One-Stop Pilot Program Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 4094IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Received, read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo conduct a pilot program at foreign last point of departure airports to permit passengers and their accessible property to continue on additional flights or flight segments originating in the United States without additional security re-screening, and for other purposes.1.Short titleThis Act may be cited as the One-Stop Pilot Program Act of 2021. 2.Pilot program for one-stop security(a)In generalNotwithstanding 44901(a) of title 49, United States Code, the Administrator of the Transportation Security Administration, in coordination with U.S. Customs and Border Protection, is authorized to conduct a pilot program at not more than six foreign last point of departure airports to permit passengers and their accessible property arriving on direct flights or flight segments originating at such participating foreign airports to continue on additional flights or flight segments originating in the United States without additional security re-screening if—(1)the initial screening was conducted in accordance with an aviation security screening agreement described in subsection (d);(2)passengers arriving from participating foreign airports are unable to access their checked baggage until the arrival at their final destination; and(3)upon arrival in the United States, passengers arriving from participating foreign airports do not come into contact with other arriving international passengers or those passengers’ property or other persons who have not been screened or subjected to other appropriate security controls required for entry into the airport’s sterile area.(b)Requirements for pilot programIn carrying out this section, the Administrator shall ensure there is no reduction in the level of security or specific aviation security standards or requirements for screening passengers and their property prior to boarding an international flight bound for the United States, including specific aviation security standards and requirements regarding the following:(1)High risk passengers and their property.(2)Weapons, explosives, and incendiaries.(3)Screening passengers and property transferring at a foreign last point of departure airport from another airport and bound for the United States, and addressing any co-mingling of such passengers and property with passengers and property screened under the pilot program described in subsection (a).(4)Insider risk at foreign last point of departure airports.(c)Re-Screening of checked baggageThe Administrator may determine whether checked baggage arriving from participating foreign airports referenced in subsection (a) must be re-screened in the United States by an explosives detection system before such baggage continues on any additional flight or flight segment.(d)Aviation security screening agreement describedAn aviation security screening agreement described in this subsection is an agreement signed by the Administrator, without delegating such authority, and entered into with a foreign country that delineates and implements security standards and protocols utilized at a foreign last point of departure airport that are determined by the Administrator to be comparable to those of the United States and therefore sufficiently effective to enable passengers and their accessible property to deplane into sterile areas of airports in the United States without the need for re-screening.(e)Re-Screening requirementIf the Administrator determines that the foreign country participating in the aviation security screening agreement has not maintained and implemented security standards and protocols comparable to those of the United States at foreign last point of departure airports at which a pilot program has been established in accordance with this section, the Administrator shall ensure that passengers and their property arriving from such airports are re-screened in the United States before such passengers and their property are permitted into sterile areas of airports in the United States. In the case of continued or egregious failure to maintain such security standards and protocols, the Administrator shall suspend or terminate the aviation security screening agreement, as determined appropriate by the Administrator, and shall notify the appropriate congressional committees of such suspension or termination, as the case may be, not later than seven days after such suspension or termination.(f)Certifications and briefings to congressNot later than 30 days before an aviation security screening agreement in accordance with subsection (d) enters into force, the Administrator shall provide to the appropriate congressional committees the following:(1)A copy of such agreement.(2)A homeland security threat assessment for the country in which such foreign last point of departure airport is located, information on any corresponding mitigation efforts to address any security issues identified in such threat assessment, and the Administrator’s plans for ensuring through joint covert testing or other measures compliance with the security standards and protocols set forth in such agreement.(3)A certification that such agreement satisfies all requirements specified in subsection (b) or, in the event that one or more of such requirements is not so satisfied, an identification of the unsatisfied requirement and information on what actions will be taken to ensure such remaining requirement is satisfied before such agreement enters into force.(4)A certification that the Administrator consulted with stakeholders, including air carriers, airport operators, relevant interagency partners, and other stakeholders the Administrator determines appropriate.(5)A detailed briefing on the substance of paragraphs (1) through (4).(g)SunsetThe pilot program described in subsection (a) shall terminate six years after the date of enactment of this section.(h)Report to congressNot later than five years after the date of enactment of this section, the Secretary of Homeland Security, in coordination with the Administrator, shall submit to the appropriate congressional committees a report regarding the implementation of the pilot program described in subsection (a), including information relating to the following:(1)The impact to homeland security and international aviation security, including any benefits and challenges, of such pilot program.(2)The impact to passengers, airports, and air carriers, including any benefits and challenges, of such pilot program.(3)The impact and feasibility of continuing such pilot program or expanding into a more permanent program, including any benefits and challenges.(i)Rule of constructionNothing in this section may be construed as limiting the authority of U.S. Customs and Border Protection to inspect persons and baggage arriving in the United States in accordance with applicable law.(j)DefinitionsIn this section:(1)Administration; TSAThe terms Administration and TSA mean the Transportation Security Administration.(2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.(3)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate.Passed the House of Representatives September 29, 2021.Cheryl L. Johnson,Clerk